Citation Nr: 0417187	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  97-06 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for a back disability, currently classified as 
rhomboid strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1990 to July 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In the October 1996 rating decision, the RO granted service 
connection for a chronic rhomboid sprain and assigned a 
noncompensable evaluation effective December 8, 1995.  The 
veteran expressed disagreement with that rating in December 
1996.  In the January 1998 SSOC, the RO increased the 
disability rating to 10 percent, effective December 8, 1995.  
The veteran continued to express disagreement.  In the 
January 2001 SSOC, the RO recharacterized the service-
connected disability as early discogenic disease at L5-S1, 
and increased the rating to 20 percent, effective December 8, 
1995.  Since the veteran is presumed to be seeking the 
highest possible rating available under the rating schedule 
his back disability, the appeal as to the evaluation of that 
disability continues.  AB v. Brown, 6 Vet. App. 35 (1993).   

The veteran appeared and gave testimony at hearings before RO 
personnel in April 1997 and November 1997.  Transcripts of 
those hearings are of record.  

The case was remanded by the Board in August 2001.  The 
development requested in that remand has been completed.

In a rating decision dated in November 2003, the RO 
characterized the veteran's service connected disability as 
rhomboid strain.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

While this appeal was pending, the applicable rating criteria 
for spine disabilities were amended effective September 23, 
2002.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002).  The 
veteran was notified of the changes in the February 2003 
SSOC.  However, the criteria were again amended effective 
September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  The RO apparently considered these criteria in its 
November 2003 rating decision, but there is no evidence that 
the veteran or his representative were provided a copy of 
this decision, or that they were informed of the revised 
rating criteria. 

The veteran's representative has pointed out that the most 
recent SSOC does not reflect consideration of several 
statements submitted by the veteran.  These statements report 
that the veteran has missed a lot of time from work, and 
report that time and attendance records are available for 
consideration by VA.  As the veteran's representative has 
pointed out, these statements raise the question of 
entitlement to an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) (2003).  Spurgeon v. Brown, 10 Vet App 194 (1997).

Under these circumstances, VA has an obligation to ask the 
veteran to submit employment records documenting the impact 
of the service connected disability on his employability.  
Id.  The Board cannot consider evidence or adjudicate the 
question of entitlement to an extraschedular rating in the 
first instance.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); Floyd v. 
Brown, 9 Vet App 253 (1996).

The RO has not adjudicated the question of entitlement to an 
extraschedular evaluation in light of the evidence furnished 
by the veteran, nor has he been invited to furnish pertinent 
employment records.  He has also not been informed of the 
newest criteria for evaluating his back disability.

Accordingly, this case REMANDED for the following action:

1.  The RO or AMC should ask the veteran 
to furnish employment, or other records 
documenting time off from work, and the 
impact of his service connected back 
disability on his ability to work.  

2.  When the RO or AMC is satisfied that 
the record is complete, the RO or AMC 
should re-adjudicate the veteran's claim 
under the old and new rating criteria, 
and consider whether the claim should be 
referred to the appropriate authority for 
consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b).

If the benefit is not fully granted, the 
RO or AMC should issue a SSOC that 
informs the veteran of the new rating 
criteria and the criteria for an 
extraschedular rating.  The case should 
then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

